Case 1:17-cv-01927-PAE Document 339 Filed 09/12/19 Page 1 of 2

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #: ~T ;
pare riven: 4](2]]4

EXPERIENCE HENDRIX, LLC, et al.,

Plaintiffs, 17 Civ. 1927 (PAE)
-\V-
ORDER
ANDREW PITSICALIS, et al.,

Defendants.

 

 

PAUL A, ENGELMAYER, District Judge:

The Court has received plaintiffs’ cross motion for sanctions against Thomas T. Osinski,
Esq., counsel for defendants Andrew Pitiscalis; Leon Hendrix; Firefly Brand Management, LLC;
and Firefly Consumer Products, Inc.' Dkt. 286. Plaintiffs request sanctions pursuant both to
28 U.S.C. § 1927, which grants federal courts authority to impose sanctions on attorneys for
“multiply[ing] court proceedings vexatiously,” Cooter & Gell v. Hartmarx Corp., 496 US. 384,
412 (1990), and to the Court’s inherent powers “to manage [its] own affairs so as to achieve the
orderly and expeditious disposition of cases,” Link v. Wabash R. Co., 370 U.S. 626, 630-31
(1962). For the following reasons, the Court denies plaintiffs’ request.

The bar to impose sanctions against a party’s counsel is high. To impose sanctions under
either 28 U.S.C. § 1927 or the Court’s inherent powers, the Court must find that the attorney
acted in bad faith. See Goodyear Tire & Rubber Co. v. Hager, 137 S. Ct. 1178, 1186 (2017)
(explaining that courts have inherent authority to impose sanctions on litigants and their counsel
for bad faith conduct that abuses the judicial process); Zurich Am. Ins. Co. v. Team Tankers A.S.,

811 F.3d 584, 591 (2d Cir. 2016) (“[A]n award under § 1927 is proper only when there is a

 

| The Court respectfully directs the Clerk of Court to terminate Mr. Osinski as counsel for
defendant Freeze, as Freeze has secured alternative counsel, Jeffrey S. Dweck, Esq.
Case 1:17-cv-01927-PAE Document 339 Filed 09/12/19 Page 2 of 2

finding of conduct constituting or akin to bad faith.”) (internal quotation marks and citations
omitted).

Plaintiffs’ request for sanctions presents a close question. As reflected in various
previous hearings and orders, the Court has been dismayed by Mr. Osinski’s obfuscatory conduct
and lack of punctiliousness to his responsibilities. Nonetheless, the Court denies the request to
impose sanctions on Mr. Osinski at this time. The Court has imposed extensive monetary
sanctions against his client, Mr. Pitsicalis for, inter alia, failing to produce documents, Dkt. 194,
and spoliation of evidence as detailed in the Court’s November 29, 2018 Opinion & Order, Dkt.
269. The Court declines plaintiffs’ request to make Mr. Osinski jointly and severally liable for
these monetary sanctions or to impose new monetary sanctions on Mr. Osinski for alleged
additional misconduct. While the factual record would appear to permit this outcome, the Court
elects, at this time, to exercise its discretion in favor of restraint. Should Mr. Osinski engage in
sanctionable conduct in the future, the Court would be amenable to a motion by plaintiffs to
impose sanctions against Mr. Osinski. The denial of plaintiffs’ present motion is therefore
without prejudice to plaintiffs’ right to file a later motion for sanctions against Mr. Osinski
should his future conduct so justify.

The Court respectfully directs the Clerk of Court to terminate the motion pending at DKt.
286.

SO ORDERED.

Fal Qe Cpphry,

PAUL A. ENGECMAYER
United States District Judge
Dated: September 12, 2019
New York, New York
